Citation Nr: 1236704	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  06-21 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The appellant served on active duty from December 1966 to December 1969.

This case initially comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appellant testified before the undersigned Veterans Law Judge (VLJ) in June 2008.  A transcript of the hearing is of record.

This issue was remanded by the Board in September 2008 and August 2011 for further development.  


FINDING OF FACT

PTSD is manifested by minimal interaction, poor attention span, flat affect, depressed mood, memory and concentration problems, nightmares, night sweats, exaggerated startle response, hypervigilance, intrusive thoughts and avoidance of reminders of traumas.  


CONCLUSION OF LAW

PTSD is no more than 30 percent disabling.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letters dated in April 2005 and March 2006.  Moreover, the Board notes that the appellant was afforded a hearing before the undersigned Veterans Law Judge in June 2008.  At the start of the hearing, the VLJ clarified the issues on appeal.  During the hearing, there was discussion regarding additional evidence.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available service and private treatment records have been obtained.  The Board also notes that the appellant has been afforded adequate VA examinations for his claim.  The examinations were adequate as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

LEGAL CRITERIA 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board finds that the Veteran's disability has not significantly changed and that a uniform rating is warranted.  

The Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C.A. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The appellant's PTSD is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

FACTUAL SUMMARY

In the December 2004 VA examination, the appellant appeared pleasant, cooperative, outgoing and friendly.  He demonstrated good social skills and had no unusual behaviors or mannerisms.  He was open, verbal and did not appear guarded or defensive.  His speech was coherent, he appeared to be of average intelligence and without cognitive difficulties.  Grooming and hygiene were satisfactory.  He was also alert and oriented.  

The appellant reported that he worked at a company making drill bits.  He stated that he loved his job, they liked him and that he got along well with his co-workers.  He expressed that he had several work buddies.  He had been the manager several times but preferred not to take on supervisory positions.  

The appellant had been married three times.  He and his wife reported that their marriage was going well and was without serious marital difficulties.  The appellant got along well with his son from his first marriage but did not comment on the status of his relationship with his child from his second marriage.  He related that he got along fairly well with other people.  His wife stated that he is shy but opens up to people once he gets to know them.  He attended church and was fairly involved with church activities but reported that he did not have friends with whom he engaged on a regular basis.  

The Veteran described PTSD symptoms of night sweats, nightmares, exaggerated startle response, discomfort in crowds, intrusive thoughts, and avoidance.  His examination was unremarkable.  His affect was full ranging and appropriate, he tracked conversation well and had no impairment of concentration or attention span.  His underlying mood appeared to be one of mild anxiety.  His thinking was logical and goal oriented, and there were no indications of a thought disorder.  

PTSD was diagnosed and a GAF range of 65-70 was assigned.  The examiner stated that the appellant had a lengthy work history and has remained employed with the same employer for three years.  The examiner stated that the appellant denied any difficulties in work settings and never had been fired from a job.  The examiner also related that the appellant got along well with others in the workplace and that he appeared to have a successful marriage.  He further related that the appellant demonstrated adequate insight and judgment.  

In March 2005, the appellant indicated that his PTSD had worsened.  

In the February 2006 VA examination, the appellant appeared polite, courteous, and friendly throughout.  He presented well socially and was without any unusual behaviors or mannerisms.  He was open and verbal and did not appear guarded or defensive.  His speech was coherent and he appeared to be of average intelligence and without cognitive difficulties.  Grooming and hygiene were satisfactory, and he was alert and oriented.  

It was noted that the appellant worked as a machinist but that work ended in July 2005 when he was involved in a motorcycle accident.  He reported that he got along well with others and that he had several friends.  He described his marriage as great and denied having difficulties interacting with others.  PTSD symptoms of intrusive thoughts, nightmares, avoidance and hypervigilance were reported.  

PTSD was diagnosed and a GAF range of 65-70 was assigned.  The examiner stated that while the appellant's symptoms were slightly worse, it appeared that work ended because of physical rather than psychological problems.  The examiner stated it is likely that if the appellant were able to return to his past employment physically that his symptoms would somewhat remit.  He related that the appellant demonstrated good social skills and was able to interact well with others in the work setting as well as in his personal life.  He stated that the appellant had friends and had been able to maintain a long term marriage in the past and described his current relationship with his wife as good.  The examiner also stated that judgment and insight were intact.  

The appellant reported a continued struggle in his relationship with his wife in September 2007 and October 2007.  He also noted problems with anger but denied worsening depression.  He reported that his irritability fluctuated with his problems at home.  A GAF score of 60 was assigned.  

The appellant reported continued problems with irritability in December 2007.  He denied suicidal or homicidal ideation.  He reported less struggles with his relationship with his wife.  A GAF score of 58 was assigned.  

Private treatment records from 2006 to 2007 reveal symptoms of sleep difficulty, nightmares, loss of temper, marital discord and anger. The appellant was shown to be without suicidal or homicidal ideation during these examinations.  Problems of irritability, impatience, nightmares, difficulty falling/staying asleep and anger were noted in February 2006, May 2006 and June 2006.  Problems of poor attention, concentration, memory and information processing deficits were also noted.  A GAF score of 50 was assigned during these examinations.  

In April 2006, the appellant and his wife related that appellant had problems with irritability since his motorcycle accident in 2005.  Before the accident, his wife related that the appellant was mellow, happy, easy going and that they had rare disagreements and often did things together.  Since the accident, she stated that he had been snappy, easily frustrated, disrespectful and often restless.  His wife related that he is unable to complete tasks and that he is depressed for at least part of the day on most days.  It was related that the appellant had some thoughts of suicide but had not made any attempts and the appellant did not expect that he would get to the point of killing himself.  A GAF score of 50 was assigned.  

In May 2006, counselor B.F. stated that he seen the appellant's functioning level ranged from a GAF of 38 to no higher than 59 over the past year.  He expressed that the appellant's probability of gaining and sustaining employment was very limited.  His mental state was described as moody and he was noted to have very limited physical ability making it improbable for him to sustain his independent life style.  B.F. related that thirty percent disability did not appear appropriate to his limited abilities which in large part were due to his PTSD.  B.F. expressed that the appellant's medication made him more functional but without it he would mostly not function.  

The appellant was shown to have poor attention span, flat affect and depressed mood in February 2007.  He reported continued struggles with his wife in September 2007.  He also reported difficulty engaging in leisure/work activities.

In the January 2008 VA examination, the appellant appeared polite, courteous, and friendly throughout the examination.  He presented well socially and was without any unusual behaviors or mannerisms.  He was open and verbal and did not appear guarded or defensive.  His speech was coherent and he appeared to be of average intelligence and without cognitive difficulties.  Grooming and hygiene were satisfactory, and he was alert and oriented.  

He continued to be married but indicated some difficulty with his temper which affected his marriage in the past.  He noted that he had friends and belonged to a motorcycle club.  He served as the treasurer/secretary.  

Examination revealed his affect was full ranging and appropriate.  He described his underlying mood as occasionally dysphoric, anxious and irritable.  He tracked conversation well and had no impairment of concentration or attention.  Psychomotor activity was within normal limits, his memory was functionally intact, thinking was logical and goal oriented and there were no indications of a thought disorder.  PTSD was diagnosed and a GAF score of 65 was assigned.  His PTSD was characterized by occasional nightmares, night sweats, exaggerated startle response, hypervigilance, intrusive thoughts and avoidance of reminders of traumas.  

The examiner stated that the appellant's symptoms were somewhat variable in terms of occupational and social functioning.  The examiner related that when symptoms are well controlled, it is felt that signs and symptoms would be mild and decreased work efficient and ability to perform occupational tasks would occur only during times of significant stress.  As to other times, he stated that symptoms are somewhat worsened especially by life stressors and there would be occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The examiner stated that the appellant is able to interact adequately with others, belongs to a motorcycle club, and that he demonstrated good social skills during the interview.  The examiner also related that the appellant has been able to maintain a successful marriage and had some friends.  He noted that stress tolerance was reduced as reflected by easy irritability under the impact of relatively minor stress.  However, he was capable of normal activities of daily living, was able to live independently and had pleasurable activities that he pursued.  His judgment, insight and abstract reasoning did not appear impaired.  

The appellant related in May2008 that given all the stress that he had been going through his PTSD had worsened.  

In the June 2008 hearing, the appellant related having a deterioration in his condition within the last two years.  His wife related that she noticed that his sleeping habits were different and that he had nothing to do with anybody.  It was indicated that he hibernates and that if he did not have his wife he would be a complete recluse.  The appellant related that he was unemployed because he was disabled and that he was paralyzed in his left arm resulting from an accident with a deer.  The appellant's wife related that if the appellant did not take his medication he went berserk to include yelling at people, kicking the dog, cussing the cat, throwing things and becoming a recluse.  She also related that he became more aggressive and short tempered when he did not take his medication.  

He had an interrupted sleep pattern and according to his wife the appellant was nasty to people for no reason.  He reported good interaction with his children and that prior to his accident his was able to work with people to a certain extent.  He indicated that most of his jobs were more or less isolated and that he was left alone.  He stated that he had minimal interaction with people.  

In the January 2009 VA examination, the appellant appeared polite, courteous, and friendly throughout the examination.  He presented well socially and was without any unusual behaviors or mannerisms.  He was open and verbal and did not appear guarded or defensive.  His speech was coherent and he appeared to be of average intelligence and without cognitive difficulties.  Grooming and hygiene were satisfactory, and he was alert and oriented.  

It was reported that the appellant had been married to his wife for six years.  He described the marriage as good and did not describe any marital problems.  It was noted that he had an active social life and had friends that that interacted with.  

Examination revealed his affect was full ranging and appropriate.  His underlying mood was mildly anxious with reports of occasional irritability.  He tracked conversation well and had no impairment of concentration or attention span.  Psychomotor activity was within normal limits, his memory was functionally intact, thinking was logical and goal oriented and there were no indications of a thought disorder.  

PTSD was diagnosed and a GAF score of 65 was assigned.  His PTSD was characterized by occasional nightmares, night sweats, exaggerated startle response, hypervigilance, intrusive thoughts and avoidance of reminders of traumas.  

The VA examiner stated that the GAF score of 65 continued to be the most descriptive of functioning.  He noted that the appellant's PTSD symptoms occurred only occasionally and appeared to be relatively mild in terms of severity.  According to the examiner, it was likely that the appellant's PTSD symptoms would exacerbate under stress and then a lower score would be warranted.  The appellant's symptoms were somewhat variable in terms of occupational and social functioning.  The examiner stated that there would be times when one would reasonably expect the symptoms to be at a level where there would be occasional decrease work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms but that the appellant generally was capable of satisfactory functioning in terms of routine behavior, self care and his conversation was normal.  The examiner related that the appellant was living a stress free life.  

The examiner found that the appellant is able to interact adequately with others and the he belonged to a motorcycle club.  The examiner also related that the appellant indicated that he had some friends.  The appellant may experience some irritability under stress according to the examiner which may occasionally impact his ability to cope effectively with coworkers and supervisors.  He also found that the appellant would have difficulty dealing with the general public because of his hypervigilance.  The examiner stated, however, that the appellant appeared intellectually capable and should be able to understand, remember, and carry out detailed as well as simple directions under low stress conditions.  Under stress, he noted that the appellant would likely need detailed instructions repeated or written down, secondary to reduced concentration.  The examiner related that the appellant was capable of normal activities of daily living, was able to live independently and had pleasurable activities that he pursued including riding his motorcycle.  The examiner also stated that the appellant demonstrated good judgment, insight and abstract reasoning.  

In August 2011, a VA opinion was obtained.  The examiner discussed the appellant's prior diagnosis of depressive disorder.  The depression was noted to have been caused by changes in health and unemployment and personality changes due to closed head injury with descriptions of increased irritability, impulsivity, and concentration problems.  The examiner found that there were several symptoms attributable to traumatic brain injury (TBI) that overlapped with the PTSD, plus additional causes of depression because of adjustment to physically disabling injury.  The appellant had several combined psychiatric conditions with GAFs ranging from 38 to 60 for the combined conditions according to the examiner. 

The examiner expressed that throughout the timeframe of 2006-2009 Dr. M dealt clinically with PTSD and depression and that he saw the appellant gradually stabilize with medication and therapy with a GAF around 60.  Lower GAF scores, according to the examiner, by therapists appear to focus on the effect of acute adjustment issues on chronic PTSD symptoms.  

The examiner reported there were other psychiatric symptoms present such as the appellant's tendency toward alcohol abuse pre-military and then worsening post-military into severe alcohol abuse with its well known typical chronic problems leading to family and legal consequences (i.e. depression, divorce, and prison).  Sobriety since 2000, however, reduced the appellant's symptoms.  The examiner was unable to distinguish which of them still remained and were separate from PTSD symptoms.

Depression spectrum, the examiner found, had been identified since 2003 with uncertainty as to how much of its cause might be a component of PTSD versus sequelae of alcoholism or legal/prison problems.  It became a prominent diagnosis after the disabling motorcycle wreck for additional adjustment reasons he stated.  

It was related that chronic PTSD with a GAF of 65 was given by Dr. B in 2008 and 2009, compared to the ratings around 58-60 given by psychiatric clinicians for functioning based on all disorders.  Per the examiner, it appeared that such was based on the continuity of chronic PTSD symptoms alone, despite the intervening life changes and/or other diagnoses.  The examiner found such appropriate, although he found that such distinctions were difficult.  

ANALYSIS

The appellant has appealed the denial of a rating higher than 30 percent disabling for PTSD.  The current rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  To warrant a higher rating, the evidence must at least show occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.7.  

Based on the evidence presented, the Board finds that a higher rating is not warranted as the appellant's symptoms are more characteristic of a disability picture that is contemplated by a 30 percent rating than that contemplated by a 50 percent rating or higher under Diagnostic Code 9411.  A majority of the type of criteria contemplated for a 50 percent rating under Code 9411 have not been demonstrated.  

In this regard, the evidence shows that the appellant is able to interact adequately with others, has a few friends and belongs to a motorcycle club.  Despite martial discord at times, he has reported having a good marriage.  He also presented well with the VA examiners and demonstrated good social skills during examination.  Although he is unemployed, he stopped working because of physical problems rather than psychological problems.  It is noted that when the appellant was employed he related that he loved his job and that he got along well with his co-workers.  He also reported that he took on a supervisory role at times.  At most, it was determined that the appellant may experience some irritability under stress which may occasionally impact his ability to cope effectively with coworkers and supervisors.  It was found that the appellant's symptoms were somewhat variable and increased by stress.  

Furthermore, the January 2009 VA examiner found that the appellant's PTSD symptoms occurred only occasionally and appeared to be relatively mild in terms of severity.  According to the examiner, there would be times when one would reasonably expect the appellant's symptoms to be at a level where there would be occasional decrease work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms but that the appellant generally was capable of satisfactory functioning in terms of routine behavior, self care and his conversation was normal.  The above does not justify an evaluation higher than 30 percent disabling for PTSD.  

Here, we find that the appellant has been competent and credible when reporting his symptoms.  We acknowledge the reports of minimal interaction, poor attention span, depressed mood, memory and concentration problems, nightmares, exaggerated startle response, hypervigilance, intrusive thoughts and avoidance of reminders of traumas.  His wife also reports that the appellant is short tempered, recluse and aggressive, and that before the accident he was mellow and easy going.  The appellant, nevertheless, has reported several times throughout this appeal that he had some friends, a good marriage, and a good job history when employed.  Examinations have also revealed he was capable of normal activities of daily living, able to live independently and had pleasurable activities that he pursued.  His judgment, insight and abstract reasoning did not appear impaired.  During the VA examinations, he was also shown to have no impairment in concentration and/or attention span, and his memory was functionally intact.  Although he reported some thoughts of suicide, he denied any attempts and related that he did not expect that he would get to the point of killing himself.  

Additionally, while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period considered in this appeal the appellant's GAF scores have ranged from mild symptomatology to some impairment in reality testing or communication.  Although the appellant had several combined psychiatric conditions with GAFs ranging from 38 to 70 for his combined conditions, it is noted that PTSD is his only service connected psychiatric disorder.  

In a May 2006 report by B.F it was noted that the appellant's GAF scores had been as low as 38 but no higher than 59 over the previous year.  The Board assumes that B.F. is competent.  However, we note that he has not provided any reasoning to support the GAF scores he assigned.  In essence, he renders a medical conclusion without any factual foundation.  His conclusions pales into insignificance in light of the far more probative examination/opinions of the VA examiners.  The VA examiners have rendered GAF scores which are supported by a thorough examination and are backed with reasoning.  Furthermore, during the time frame referenced by B.F., the appellant had been in a motorcycle accident and it was found that it was likely that if the appellant were able to return to his past employment physically his symptoms would somewhat remit.  

When evaluating the Veteran's PTSD VA examiners have predominately assigned GAF scores of 65 to 70.  The Board finds that the GAF scores of 38 to 60 are not a true indication of the appellant's PTSD disability.  Rather, the GAF scores of 65 to 70 appear to a better reflection of his disability.  To that end, the August 2011 VA examiner found the GAF score of 65 appropriate, compared to the ratings around 58-60 given by psychiatric clinicians for functioning based on all disorders.  In the view of the Board, the GAF scores of 65 to 70 are consistent with the appellant's PTSD symptomatology and the assignment of a 30 percent rating.  

The medical and lay evidence as well as the GAF scores establish that there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, the manifestations, even when accepted as credible, do not establish occupational and social impairment with reduced reliability and productivity.  He remains married, has an active social life, exhibited excellent social skills during examination and denied difficulty interacting with co workers and supervisors when he was employed.  He retains the ability to function independently and maintain hygiene.  Clearly, he is married, has friends and has an active social life thus establishing that he can maintain effective relationships.  Although the appellant reported having minimal interaction with people and examination revealed findings of poor attention span, flat affect, depressed mood, concentration problems, and memory and information processing deficits, such findings do not warrant a 50 percent evaluation when all the other manifestations are considered.  See Mauerhan, supra, 16 Vet. App. 436.

In sum, the appellant's symptoms are more characteristic of a disability picture that is contemplated by a 30 percent rating and no more.  

Extraschedular Consideration

We have also considered referral for an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant has not required frequent periods of hospitalization for his disability and that the manifestations of the disability is contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.






ORDER

A rating higher than 30 percent disabling for PTSD is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


